                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA




ASSOCIATED GRAIN TERMINALS,                                  CIVIL ACTION
LLC


VERSUS                                                       NO: 19-11898


DARNELL HARRISON                                             SECTION “H”



                          ORDER AND REASONS
      Before the Court is Defendant Darnell Harrison’s Motion to Dismiss
Plaintiff Associated Grain Terminals, LLC’s (“AGT”) Declaratory Judgment
Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) (Doc. 9). For
the following reasons, the Motion is GRANTED.


                              BACKGROUND
      This action is for a declaratory judgment pursuant to 28 U.S.C. § 2201.
Plaintiff AGT’s complaint alleges that it employed Defendant Harrison as an
equipment operator on a midstream grain terminal known as the Myrtle Grove
Midstream Terminal (“MGMT”), owned by AGT. On June 24, 2019, Harrison
was working on the MGMT when he was allegedly struck by a barge cover. As
a result of this incident, Harrison alleges injury to multiple areas of his body
and that he is unable to continue to work.
      On July 2, 2019, AGT received notice of representation from Harrison’s
attorneys who made a demand for maintenance and cure, asserting that


                                       1
Harrison is a seaman within the meaning of the Jones Act. 1 AGT filed an
Employer’s First Report of Injury with the United States Department of Labor
pursuant to the Longshoremen and Harbor Workers’ Compensation Act
(“LHWCA”). 2 AGT alleges that Harrison rejected the LHWCA benefits.
         On July 26, 2019, AGT filed this action, seeking a judgment from this
Court declaring that Harrison is not a seaman who would be entitled to
maintenance and cure and that MGMT is not a vessel under the Jones Act.
Also on July 26, 2019, however, Harrison filed suit in Louisiana state court
against Associated Terminals, LLC. Harrison’s state court suit seeks to recover
damages under the Jones Act and general maritime law for negligence,
unseaworthiness, and maintenance and cure, and alternatively, under the
general maritime laws of the United States, including Rule 905(b) of the
LHWCA, for the injuries he sustained on the MGMT on June 24, 2019.
         Harrison subsequently filed the instant Motion to Dismiss AGT’s suit for
declaratory judgment under Federal Rule of Civil Procedure 12(b)(1), relying
mainly on the Saving to Suitors Clause. 3 In the alternative, Harrison seeks a
stay of all proceedings in this action pending resolution of his claims in state
court.


                                  LEGAL STANDARD
         A Rule 12(b)(1) motion challenges the subject matter jurisdiction of a
federal district court. “A case is properly dismissed for lack of subject matter



1 46 U.S.C. § 30103 et. seq.
2 33 U.S.C. § 901 et. seq.
3 See 28 U.S.C. § 1333 (“The district courts shall have original jurisdiction, exclusive of the

   courts of the States, of: (1) Any civil case of admiralty or maritime jurisdiction, saving to
   suitors in all cases all other remedies to which they are otherwise entitled.”). Harrison
   asserts that the exercise of jurisdiction in this Court would undermine his rights under the
   Saving to Suitors Clause. Doc. 9-1 at 2, 8.

                                               2
jurisdiction when the court lacks the statutory or constitutional power to
adjudicate the case.” 4 In ruling on a Rule 12(b)(1) motion to dismiss, the court
may rely on (1) the complaint alone, presuming the allegations to be true, (2)
the complaint supplemented by undisputed facts, or (3) the complaint
supplemented by undisputed facts and by the court's resolution of disputed
facts. 5 The proponent of federal court jurisdiction—in this case, the Plaintiff—
bears the burden of establishing subject matter jurisdiction. 6


                                LAW AND ANALYSIS
       The Declaratory Judgment Act provides that, in a case of actual
controversy within its jurisdiction, “any court of the United States, upon the
filing of an appropriate pleading, may declare the rights and other legal
relations of any interested party seeking such declaration, whether or not
further relief is or could be sought.” 7 This Act is “an enabling act, which confers
discretion on the courts rather than an absolute right on a litigant.” 8
       The Fifth Circuit has outlined a three-part test for district courts to use
when considering whether to decide or dismiss a declaratory judgment action. 9
A federal district court must determine: “(1) whether the declaratory action is
justiciable; (2) whether the court has the authority to grant declaratory relief;
and (3) whether to exercise its discretion to decide or dismiss the action.” 10
       A. Justiciability




4 Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).
5 Den Norske Stats Oljesels kap As v. Heere MacVof, 241 F.3d 420, 424 (5th Cir. 2001).
6 See Physicians Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012).
7 28 U.S.C. § 2201(a).
8 Wilton v. Seven Falls Co., 505 U.S. 277, 287 (1995) (quoting Pub. Serv. Comm’n of Utah v.

   Wycoff Co., 344 U.S. 237, 241 (1952)).
9 See Orix Credit All., Inc. v. Wolfe, 212 F. 3d 891, 895 (5th Cir. 2000).
10 Sherwin-Williams Co. v. Holmes Cty., 343 F.3d 383, 387 (5th Cir. 2003)



                                             3
       “A declaratory judgment action is ripe for adjudication only where an
‘actual controversy’ exists.” 11 “As a general rule, an actual controversy exists
where a substantial controversy of sufficient immediacy and reality exists
between parties having adverse legal interests.” 12
       Here, it is undisputed that an actual controversy exists, given the
Louisiana state lawsuit currently pending. 13 Furthermore, the issue of
Harrison’s claim for maintenance and cure presents a justiciable controversy
for which subject matter jurisdiction exists under general maritime law. 14 The
parties also do not dispute the justiciability of this case. Accordingly, the Court
proceeds to the next step in the analysis.
       B. Authority to Grant Declaratory Relief
       The second step requires the Court to determine whether it has the
authority to grant declaratory relief in this case.
       [D]istrict courts do not have authority to consider the merits of a
       declaratory judgment complaint when: “(1) a declaratory
       defendant has previously filed a cause of action in state court
       against the declaratory plaintiff; (2) the state case involves the
       same issues as those involved in the federal case; and (3) the
       district court is prohibited from enjoining the state proceedings
       under the Anti-Injunction Act.” 15




11 Orix, 212 F.3d at 896 (quoting 28 U.S.C. § 2201(a)).
12 Id. (internal quotation marks and bracket omitted).
13 See Gulf Offshore Logistics, LLC v. Norris, No. 16-8247, 2016 WL 7097383, at *5 (E.D. La.

   Dec. 5, 2016) (“Here, it is undisputed that an actual controversy exists, given the California
   lawsuit currently pending.”); see also Brit UW Ltd. v. Hero, No. 18-3850, 2018 WL 4184565,
   at *2–3 (E.D. La. Aug. 31, 2018) (finding that a declaratory action was only partially
   justiciable because the parallel state court suit only encompassed one of the issues raised
   in the declaratory judgment action).
14 Cf. Parker Drilling Offshore v. Lee, No. 13-cv-254, 2013 WL 3779280, at *2 (W.D. La. July

   17, 2013) (citing Rowan Cos., Inc. v. Griffin, 876 F.2d 26, 28 (5th Cir. 1989)).
15 Colony Ins. Co. v. Ambling Mgmt. Co., LLC, 965 F. Supp. 2d 783, 787 (S.D. Miss. 2013)

   (quoting Travelers Ins. Co. v. La. Farm Bureau Fed’n, Inc., 996 F.2d 774, 776 (5th Cir.
   1993)).

                                               4
All three conditions must exist for the federal court to be stripped of the
authority to grant the requested declaratory relief. 16
       This Court finds that the first condition does not exist. While Harrison,
the declaratory Defendant in this case, previously filed a cause of action in
state court involving the same issues as those involved in this declaratory
action, the state court suit is not against the declaratory Plaintiff, AGT. 17
Indeed, as Plaintiff AGT pointedly notes, Harrison sued Associated Terminals,
LLC—not AGT—in the state court suit. Moreover, the parties do not contest
this Court’s authority to entertain AGT’s declaratory judgment action.
Accordingly, this Court does not lack the authority to entertain AGT’s
declaratory judgment action, and it proceeds to the next step.
       C. Discretion to Decide or Dismiss
       The final step requires a multi-factor discretionary analysis. The Fifth
Circuit has provided courts with seven non-exclusive factors to consider when
determining how to exercise its discretion in an action for declaratory relief. 18
These factors are:
       1) whether there is a pending state action in which all of the matters in
           controversy may be fully litigated;
       2) whether the plaintiff filed suit in anticipation of a lawsuit filed by the
           defendant;
       3) whether the plaintiff engaged in forum shopping in bringing the suit;




16 Id. (citing Cherokee Ins. Co. v. Babin ex rel. Rogers, No. 3:06cv00612-DPJ-JCS, 2007 WL
   2381928, at *2 (S.D. Miss. Aug. 17, 2007)).
17 Colony Ins. Co., 965 F. Supp. 2d at 789 (“Since no cause of action was pending against

   Colony in state court at the time its federal complaint for declaratory relief was filed, the
   court does not lack authority to consider Colony’s declaratory judgment complaint.”)
   (emphasis in original).
18 Sherwin-Williams Co., 343 F.3d at 388.



                                               5
       4) whether possible inequities in allowing the declaratory plaintiff to
          gain precedence in time or to change forums exist;
       5) whether the federal court is a convenient forum for the parties and
          witnesses;
       6) whether retaining the lawsuit would serve the purposes of judicial
          economy; and
       7) whether the federal court is being called on to construe a state judicial
          decree involving the same parties and entered by the court before
          whom the parallel state suit between the same parties is pending. 19
These factors, known as the Trejo factors, have been subsequently grouped into
three higher-level considerations. 20 The first grouping concerns the proper
allocation of decision-making between state and federal courts. 21 The second
grouping concerns fairness. 22 The third grouping concerns efficiency. 23
       The Trejo factors are not exclusive, and district courts can consider a
variety of factors in determining whether to decide or dismiss a declaratory
judgment action. 24 “Fundamentally, the district court should determine
whether the state action provides an adequate vehicle for adjudicating the
claims of the parties and whether the federal action serves some purpose
beyond mere duplication of effort.” 25
       The first Trejo factor, which concerns comity and efficiency, 26 lends favor
to dismissing the instant action. There is currently a pending state court action



19 Id. (citing St. Paul Ins. Co. v. Trejo, 39 F.3d 585 (5th Cir. 1994)).
20 Brit UW Ltd., 2018 WL 4184565, at *3 (citing Sherwin-Williams Co., 343 F.3d at 390–92).
21 Sherwin-Williams Co., 343 F.3d at 390.
22 Id. at 391.
23 Id.
24 Rowan Cos., Inc., 876 F.2d at 29.
25 Magnolia Marine Transp. Co., Inc. v. Laplace Towing Corp., 964 F,2d 1571, 1581 (5th Cir.

   1992) (quoting PPG Indus., Inc. v. Cont’l Oil Co., 478 F.2d 674, 682 (5th Cir. 1973).
26 Sherwin-Williams Co., 343 F.3d at 391.



                                            6
in which all of the matters in this declaratory judgment action may be fully
litigated. Indeed, a declaratory judgment from this Court would potentially
have a preclusive effect on Harrison’s state court claims. AGT argues, however,
that “the state court suit does not encompass any of Harrison’s claims because
the state court suit does not involve Harrison’s employer—[AGT].” 27 Yet,
      [i]f there is a pending related state proceeding but it is not
      “parallel” because it does not involve all the same parties or issues,
      the federal district court properly considers the extent of similarity
      between the pending state court and federal court cases in deciding
      which court should decide the dispute, rather than relying on a per
      se rule. 28
This Court finds that the allegations lodged by Harrison in his state court
petition form the basis of AGT’s declaratory action complaint. 29 Thus, AGT’s
argument fails.
      The next three factors “analyze whether the plaintiff is using the
declaratory judgment process to gain access to a federal forum on improper or
unfair grounds.” 30 The incident at issue occurred on June 24, 2019, and AGT’s
Amended Complaint states that on July 2, 2019, it “received notice of
representation from Harrison’s attorneys, in which they alleged that Harrison
is a seaman within the meaning of the Jones Act and made demand for
maintenance and cure.” 31 AGT then filed its declaratory action in this Court
on July 26, 2019, asking this Court to resolve those very issues—the same day
that Harrison filed his action in state court. Based on this timeline, the Court


27 Doc. 10 at 2.
28 Sherwin-Williams Co., 343 F. 3d at 394 n.5.
29 The Court notes that Harrison’s state court petition, while naming Associated Terminals,

   LLC, clearly refers to AGT. For example, Harrison’s petition alleges that Associated
   Terminals, LLC is his employer and that it owns MGMT. Doc. 10-1 at 1, ¶¶ 1, 4. AGT’s
   Amended Complaint likewise alleges that it is Harrison’s employer. Doc. 7 at 1, ¶ 2. AGT
   also acknowledges that it owns the MGMT. Doc. 10-3 at 2, ¶ 8.
30 Sherwin-Williams Co., 343 F.3d at 391.
31 Doc. 7 at 3, ¶ 8.



                                            7
finds persuasive Harrison’s argument that AGT “had reason to believe
Harrison intended to file suit in the forum of his choosing,” and that, in
response, AGT “filed this action to attempt to secure a federal forum.” 32
       This Court acknowledges that “[d]eclaratory judgment actions often
involve the permissible selection of a federal forum over an available state
forum, based on the anticipation that a state court suit will be filed.” 33
Nevertheless, the Trejo factors require the Court ask whether this suit was
filed in anticipation of a lawsuit to be filed by Harrison, whether AGT engaged
in forum shopping in bringing the suit, and whether possible inequities exist
in allowing the AGT to gain precedence. The Court finds in the affirmative for
each of those inquiries: AGT was aware that Harrison acquired legal
representation after the incident; AGT received a demand from Harrison’s
attorneys for maintenance and cure; and AGT shortly thereafter filed suit in
this Court asking for a declaration that would effectively moot Harrison’s
imminent Jones Act claim. 34 Accordingly, the Court finds that these factors
weigh in favor of dismissal.
       The     next     two     Trejo    factors     “primarily      address      efficiency
considerations.” 35 These factors also weigh in favor of dismissal. If the Court
indulged AGT’s declaratory action, then piecemeal litigation would ensue;
presumably, AGT (or Harrison) would use this Court’s declaratory judgment
to buttress its defenses (or claims) in the state court action. While declaratory
actions may be more efficient when “issues pertinent to multiple potential



32 Doc. 9-1 at 14.
33 Sherwin-Williams Co., 343 F.3d at 398.
34 See Chet Morrison Offshore, L.L.C. v. Heyden, No. 06-8282, 2007 WL 1428697, at *1 (E.D.

   La. May 10, 2007) (holding that the declaratory plaintiff engaged in forum shopping when
   it filed the federal action in anticipation of the declaratory defendant’s state court suit
   addressing the same issues).
35 Sherwin-Williams Co., 343 F.3d at 392.



                                              8
claims against a defendant [are decided] in one federal forum, as opposed to a
number of state courts,” 36 such is not the case here. Nothing in the pleadings
suggests that AGT is at risk of being subject to multiple claims similar to
Harrison’s in numerous state court suits. The Court, therefore, finds that the
interests of efficiency and judicial economy are better served by dismissal.
       The last factor is not applicable in this matter, as the Court is not being
called upon to construe a state judicial decree.
       Finally, this Court weighs heavily the role that the Saving to Suitors
Clause plays in this case. 37 In cases such as this, where a declaratory judgment
action arises out of the same facts as a parallel state court suit bringing claims
under the Jones Act and general maritime law, “the threshold consideration in
a motion to dismiss a declaratory judgment action . . . must be whether a state
court suit based on the same facts has been properly filed.” 38 “[S]uch a
determination may be dispositive because the Saving to Suitors Clause
preserves certain rights to maritime plaintiffs.” 39 Indeed, “absent bad faith on
the part of the defendant-employee in the federal court, a properly filed Jones
Act suit requires dismissal of a declaratory judgment action which arises out
of the same set of facts.” 40 It is the longstanding practice of courts in this
district to dismiss declaratory judgment actions like this one because of
pending state court suits that raise Jones Act and general maritime law
claims. 41 This Court sees no reason to deviate from this longstanding practice.


36 Id. at 400.
37 28 U.S.C. § 1333 (“The district courts shall have original jurisdiction, exclusive of the courts
   of the States, of: (1) Any civil case of admiralty or maritime jurisdiction, saving to suitors
   in all cases all other remedies to which they are otherwise entitled.”).
38 Belle Pass Towing Corp. v. Cheramie, 763 F. Supp. 1348, 1354 (E.D. La. 1991).
39 Id.
40 Id. at 1355 (emphasis in original).
41 R&B Falcon Drilling USA, Inc. v. Crosby, No. Civ.A. 02-2059, 2003 WL 145532 (E.D. La.

Jan. 17, 2003); Moncla Marine Operations, L.L.C. v. Billiot, No. 05-1504, 2006 WL 8456476
(E.D. La. Jan. 10, 2006); Specialty Diving of La., Inc. v. Mahoney, No. CIV A 05-1202, 2006

                                                9
      Accordingly, upon balancing the Trejo factors, and in consideration of the
effect that the Saving to Suitors Clause has in this case, the Court finds that
the interests of fairness and judicial efficiency are better served if the
declaratory judgment action is dismissed.




                                  CONCLUSION
      For the foregoing reasons, Defendant’s Motion is GRANTED, and AGT’s
Complaint is hereby DISMISSED WITH PREJUDICE.


                     New Orleans, Louisiana this 13th day of February, 2020.




                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




WL 4101325 (E.D. La. Jan. 31, 2006); Chet Morrison Offshore, L.L.C., 2007 WL 1428697, at
*2; Magnolia Fleet, LLC v. Grey, No. 18-8363, 2019 WL 3345451 (E.D. La. July 25, 2019).

                                          10
